Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/3/2021 have been considered.  Claims 1-20 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 7, paragraph 2 of the Remarks, filed 12/3/2021, with respect to claim 19 have been fully considered and are persuasive.  The claim objection of claim 19 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 7, paragraph 3 - page 8, paragraph 3 of the Remarks, filed 12/3/2021, with respect to claims 1-20 have been fully considered and are persuasive in light of the amended independent claims 1, 10, and 19.  The 35 U.S.C. 102(a)(2) rejection of claims 1-3, 6, 9-12, 15, 18-19 and 35 U.S.C. 103 rejection of claims 4-5, 7-8, 13-14, 16-17 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a bearer processing method performed by a gateway user plane device, comprising:


The present application also relates to a gateway user plane device, comprising:
“trigger, in response to the QoS information required for the service being inconsistent with the QoS information of the first bearer, a gateway control plane device to create a dedicated bearer that satisfies the QoS requirement for the service, wherein the gateway user plane device and the gateway control plane device are two separate devices in a core network” in combination with other recited elements in claim 10.

The present application also relates to a non-transitory computer readable medium storing a program for execution by one or more processors of a gateway user plane device, the program including instructions to: 
“trigger, in response to that the QoS information required for the service being 
inconsistent with the QoS information of the first bearer, a gateway control plane device to create a dedicated bearer that satisfies the QoS requirement for the service, wherein the gateway user plane device and the gateway control plane device are two separate devices in a core network” in combination with other recited elements in claim 19.



	A second prior art, Castro et al. (US Publication 2016/0212668 A1), teaches evaluating a first bearer to determine whether one of QoS class identifier QCI and allocation/retention priority ARP matches the QoS rules required for a service. 

	However, Ramaraj and Castro, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471